Citation Nr: 1808733	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  10-12 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Houston, Texas


THE ISSUES

1.  Basic eligibility for assistance in acquiring specially adaptive housing. 

2.  Basic eligibility for assistance in acquiring a special home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps from April 1969 to April 1971. He served in the Republic of Vietnam and his military decorations include the Combat Action Ribbon.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an August 2008 decision of the Houston, Texas, Regional Office (RO). In June 2016, the Veteran was afforded a hearing before the undersigned Veterans Law Judge sitting at the RO. A hearing transcript is in the record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The Board has determined that additional development is necessary and, therefore, the appeal is REMANDED as directed below.

1.  Reasons for the Remand:

The record indicates that the Veteran applied for a grant under the Home Improvement and Structural Alterations (HISA) program administered by the VA Medical Center. The documents submitted as part of that application and the disposition of that decision are relevant to the issues currently on appeal. Therefore, the Board requires that the Veterans Health Administration (VHA) file.

2.  Upload the Veteran's VHA file into VBMS.
3.  Readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).




